IA115th CONGRESS1st SessionH. J. RES. 79IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Sam Johnson of Texas (for himself, Mr. Cole, and Ms. Matsui) submitted the following joint resolution; which was referred to the Committee on House AdministrationJOINT RESOLUTIONProviding for the appointment of Michael Govan as a citizen regent of the Board of Regents of the Smithsonian Institution. 
That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of Shirley Ann Jackson of New York on May 5, 2017, is filled by appointment of Michael Govan of California. The appointment is for a term of 6 years, beginning on May 6, 2017, or the date of the enactment of this joint resolution, whichever occurs later.  